DETAILED ACTION
Claim(s) 1-16 are presented for examination.
Claims 1, 6, 11, 13 and 15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) TW107139218 submitted on November 5th, 2018.

Response to Arguments
Applicant’s arguments, (see remarks pages 7-12 of 13), filed December 16th, 2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hencinski et al. (US 2020/0145176 A1).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 10, 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lu (US 2010/0260146 A1) in view of Hencinski et al. (US 2020/0145176 A1) hereinafter “Hencinski”.

Regarding Claim 1,
	Lu discloses a repeater [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, a Mesh Access Point “10x”/”20x”] comprising:
	an uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] configured to establish an external wireless connection with a network [see fig. 1, pg. 3, ¶44 lines 1-7, implemented to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet) from the wireless mesh network];
	a downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, a downlink interface “204”/ “206”] configured to perform data transmission with the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 9-14, used to communicate with an uplink interface of a next hop “209”] and having an external wireless transmission function [see fig. 3, pg. 4, ¶55 lines 4-10, including an RF (radio frequency) interface card with a corresponding wireless controller]; and
	a processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, one or more processors “305”]  configured to turn off the external wireless transmission function [see fig. 15: Step “1505”, pg. 10, ¶110 lines 22-23, implemented to terminate the first wireless connection with the first mesh cell via the first RF interface] of the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, of the downlink interface “204”/ “206”] when the uplink wireless transmission interface is disconnected from the network [see fig(s). 1, 2 & 15: Step(s) “1504”/”1505”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 1-23, once the second wireless connection has been successfully established, and new packets or new session of network traffic are exchanged over the second wireless connection, while residue packets of existing sessions are still carried over the first wireless connection; the first wireless connection is terminated (i.e. turned “off”) after a predetermined period of time].
	Lu does not explicitly teach a downlink wireless transmission interface configured to perform data transmission with the uplink wireless transmission interface and having an external wireless transmission function “for establishing a wireless connection with another repeater or a user device”.
	However Hencinski discloses a repeater [see fig. 3, pg. 5, ¶69 lines 1-3, a computing device “302” implemented as a wireless repeater] comprising: 
	an uplink wireless transmission interface configured to establish an external wireless connection with a network [see fig. 3, pg. 5, ¶74 lines 4-13, a first transceiver “308” and a second transceiver “310” implemented as one or more antennas arranged according to a selected wireless communication architecture]; 
	a downlink wireless transmission interface configured to perform data transmission with the uplink wireless transmission interface [see fig. 3: Step “322”, pg. 5, ¶74 lines 4-13; pg. 6, ¶85 lines 1-10, data is received by a wireless receiver of the computing device “302” from AP “316” designated for transmission to client terminal “318” (i.e. via the first transceiver “308”)] and having an external wireless transmission function for establishing a wireless connection with another repeater or a user device [see fig. 3: Step “322”, pg. 5, ¶74 lines 4-13; pg. 6, ¶85 lines 1-10, and/or data is received from another computing device “302” designated for transmission to another computing device “302”, to client terminal “318”, and/or to AP “316”]; and 
	a processing unit configured to turn off the external wireless transmission function of the downlink wireless transmission interface [see fig. 3: Step “322”, pg. 5, ¶74 lines 4-13; pg. 6, ¶88 lines 1-4; ¶89 lines 1-5, processor(s) “304” of computing device “302” directs the received data encapsulated in the bi-directional network transmission protocol for transmission by the first wireless transmitter “308” at a first frequency] when the uplink wireless transmission interface is disconnected from the network [see fig. 3: Step “322”, pg. 5, ¶74 lines 4-13; pg. 6, ¶88 lines 1-4; ¶89 lines 1-5, in a downlink direction from network core “320” towards client terminal “318”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a downlink wireless transmission interface configured to perform data transmission with the uplink wireless transmission interface and having an external wireless transmission function “for establishing a wireless connection with another repeater or a user device” as taught by Hencinski in the system of Lu for providing efficiency over a distributed wireless network in comparison to half-duplex based wireless networking protocols [see Hencinski pg. 1, ¶10 lines 5-10].
	
Regarding Claim 2,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses the repeater comprising:
	a wired network transmission interface configured to be externally connected to the network [see fig. 1, pg. 3, ¶44 lines 1-7, coupled via a wired network to a gateway device ”102” which allows traffic from a wireless mesh network to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet)];
	wherein the processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, the one or more processors “305”]  is further configured to turn off the external wireless transmission function [see fig. 15: Step “1505”, pg. 10, ¶110 lines 22-23, implemented to terminate the first wireless connection with the first mesh cell via the first RF interface] of the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, of the downlink interface “204”/ “206”] when the wired network transmission interface and the uplink wireless transmission interface both are disconnected from the network [see fig(s). 1, 2 & 15: Step “1504”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 17-21, once the second wireless connection has been successfully established, and new packets or new session of network traffic are exchanged over the second wireless connection, while residue packets of existing sessions are still carried over the first wireless connection].
 
Regarding Claim 3,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] and the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, a downlink interface “204”/ “206”] both are a Wi-Fi transmission interface [see fig. 2, pg. 4, ¶52 lines 1-4, use a frequency of approximately 2.4 GHz using a standard wireless protocol such as, for example, IEEE 802.11b/g protocol (i.e. Wi-Fi)].

Regarding Claim 10,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the processing unit is further configured to restore the external wireless transmission function of the downlink wireless transmission interface [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, the processing logic generates a second packet (e.g., IP packet) having the first packet as a payload. The second packet includes a source IP address of the MMM and a destination IP address of an MMS that interfaces the MMM with the external network… the second packet is transmitted from the MMM to the MMS via a layer-3 tunnel to access the external network] when the connection between the uplink wireless transmission interface and the network is restored [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, If the packet includes the predetermined VLAN ID], and the repeater [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”] is adapted for a mesh network [see fig. 1, pg. 3, ¶44 lines 1-7, is coupled via a wired network to a gateway device ”102” which allows traffic from a wireless mesh network].

Regarding Claim 15,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, the uplink interface “203”/ “207”] is further configured to establish the external wireless connection with the network [see fig. 1, pg. 3, ¶44 lines 1-7, is implemented to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet)];
	wherein the processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, the one or more processors “305”] is further configured to turn on [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, is implemented to transmit the second packet] the external wireless transmission function [see fig. 3, pg. 4, ¶55 lines 4-10, via the RF (radio frequency) interface card each having a corresponding wireless controller] of the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, of the downlink interface “204”/ “206”] only when the uplink wireless transmission interface establishes the external wireless connection with the network [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, if the packet includes the predetermined VLAN ID].

Regarding Claim 16,
	The combined system of Lu and Hencinski discloses the repeater according to claim 15 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses the repeater comprising:
	a wired network transmission interface configured to be externally connected to the network [see fig. 1, pg. 3, ¶44 lines 1-7, coupled via a wired network to a gateway device ”102” which allows traffic from a wireless mesh network to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet)];
	wherein the processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, the one or more processors “305”] is further configured to turn on [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, is implemented to transmit the second packet] the external wireless transmission function [see fig. 3, pg. 4, ¶55 lines 4-10, via the RF (radio frequency) interface card each having a corresponding wireless controller] of the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, of the downlink interface “204”/ “206”] only when the uplink wireless transmission interface establishes a connection with the network [see fig. 18A: Step(s) “1803” / “1804”, pg. 11, ¶123 lines 1-8, if the packet includes the predetermined VLAN ID].


Claim(s) 4-6, 8, 9 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over “Lu” in view of “Hencinski” and in further view of Chen et al. (US 2020/0305043 A1) hereinafter “Chen”.

Regarding Claim 4,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] is configured to establish an external [see fig. 1, pg. 3, ¶44 lines 1-7, implemented to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet)] with a first repeater [see pg. 9, ¶106 lines 14-15, a repeater], and the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, the downlink interface “204”/ “206”].  
	Neither Lu nor Hencinski explicitly teach the downlink wireless transmission interface is further configured to “provide a wireless network access ID allowing a second repeater” to establish an external wireless connection with the downlink wireless transmission interface.
	However Chen discloses the downlink wireless transmission interface is further configured to provide a wireless network access ID allowing a second repeater to establish an external wireless connection with the downlink wireless transmission interface [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s) or MAC address(es) between the wireless extender “305” and the gateway “310” are unknown… therefore the wireless extender “305” broadcasts a new  service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the downlink wireless transmission interface is further configured to “provide a wireless network access ID allowing a second repeater” to establish an external wireless connection with the downlink wireless transmission interface as taught by Chen in the combined system of Lu and Hencinski for achieving the advantage of multitasking and parallel processing [see Chen pg. 6, ¶80 lines 6-10].	

Regarding Claim 5,
	The combined system of Lu and Hencinski discloses the repeater according to claim 4 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Neither Lu nor Hencinski explicitly teach wherein “the wireless network access ID is a service set identifier (SSID)”.
 [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s) or MAC address(es) between the wireless extender “305” and the gateway “310” are unknown… therefore the wireless extender “305” broadcasts a new  service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the wireless network access ID is a service set identifier (SSID)” as taught by Chen in the combined system of Lu and Hencinski for the same motivation as set forth in claim 4.

Regarding Claim 6,
	The combined system of Lu and Hencinski discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] is configured to establish an external wireless connection [see fig. 1, pg. 3, ¶44 lines 1-7, implemented to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet)] with a first repeater [see pg. 9, ¶106 lines 14-15, a repeater], and the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, the downlink interface “204”/ “206”].
	Neither Lu nor Hencinski explicitly teach the downlink wireless transmission interface is further configured to “provide a back-haul wireless network access ID and a front-haul wireless network access ID”, “the back-haul wireless network access ID allows a second repeater to establish a connection with the downlink wireless transmission interface”, and “the front-haul wireless network access ID allows the user device to establish a connection with the downlink wireless transmission interface”.
	However Chen discloses the downlink wireless transmission interface is further configured to provide a back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] and a front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)], the back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] allows a second repeater to establish a connection with the downlink wireless transmission interface [see fig. 12, pg. 4, ¶66 lines 8-9, is used to establish a connection between an AP “1210” and a client “1205”], and the front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] allows the user device to establish a connection with the downlink wireless transmission interface [see fig. 13, pg. 5, ¶67 lines 8-9, is used to establish a connection between a wireless extender “1310” and client “1305”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the downlink wireless transmission interface is further configured to “provide a back-haul wireless network access ID and a front-haul wireless network access ID”, “the back-haul wireless network access ID allows a second repeater to establish a connection with the downlink wireless transmission interface”, and “the front-haul wireless network access ID allows the user device to establish a connection with the downlink wireless transmission interface” as taught by Chen in the combined system of Lu and Hencinski for achieving the advantage of multitasking and parallel processing [see Chen pg. 6, ¶80 lines 6-10].	
 
Regarding Claim 8,
	The combined system of Lu and Hencinski discloses the repeater according to claim 7 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
the back-haul wireless network access ID and the front-haul wireless network access ID respectively are a back-haul service set identifier and a front-haul service set identifier”.
	However Chen discloses wherein the back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] and the front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] respectively are a back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] service set identifier [see fig. 3, pg. 2, ¶35 lines 9-20, a service set identifier (SSID)] and a front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a first link used for front-haul applications] service set identifier [see fig. 3, pg. 2, ¶35 lines 9-20, a service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the back-haul wireless network access ID and the front-haul wireless network access ID respectively are a back-haul service set identifier and a front-haul service set identifier” as taught by Chen in the combined system of Lu and Hencinski for the same motivation as set forth in claim 6.

Regarding Claim 9,
	The combined system of Lu and Hencinski discloses the repeater according to claim 6 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Neither Lu nor Hencinski explicitly teach wherein “the back-haul wireless network access ID and the front-haul wireless network access ID respectively are a back-haul service set identifier and a front-haul service set identifier”.
	However Chen discloses wherein the back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] and the front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] respectively are a back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the second link used for back-haul applications] service set identifier [see fig. 3, pg. 2, ¶35 lines 9-20, a service set identifier (SSID)] and a front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a first link used for front-haul applications] service set identifier [see fig. 3, pg. 2, ¶35 lines 9-20, a service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the back-haul wireless network access ID and the front-haul wireless network access ID respectively are a back-haul service set identifier and a front-haul service set identifier” as taught by Chen in the combined system of Lu and Hencinski for the same motivation as set forth in claim 6.

Regarding Claim 14,
	The combined system of Lu and Hencinski discloses the repeater according to claim 13 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Neither Lu nor Hencinski explicitly teach wherein “the wireless network access ID is a service set identifier”.
	However Chen discloses wherein the wireless network access ID is a service set identifier [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s) or MAC address(es) between the wireless extender “305” and the gateway “310” are unknown… therefore the wireless extender “305” broadcasts a new service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the wireless network access ID is a service set identifier” as taught by Chen in the combined system of Lu and Hencinski for [see Chen pg. 6, ¶80 lines 6-10].	

Claims 7, 11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over “Lu” in view of “Hencinski” and in further view of “Chen” and Krishnaswamy et al. (US 2009/0046644 A1) hereinafter “Krishnaswamy”.

Regarding Claim 7,
	The combined system of Lu, Hencinski and Chen discloses the repeater according to claim 6 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	 Lu further discloses wherein the processing unit is further configured to turn off the external wireless transmission function [see fig. 15: Step “1505”, pg. 10, ¶110 lines 22-23, terminate the first wireless connection with the first mesh cell via the first RF interface] of the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, of the downlink interface “204”/ “206”] when the uplink wireless transmission interface is disconnected from the network [see fig(s). 1, 2 & 15: Step “1504”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 17-21, once the second wireless connection has been successfully established, and new packets or new session of network traffic are exchanged over the second wireless connection, while residue packets of existing sessions are still carried over the first wireless connection].
	Neither Lu, Hencinski nor Chen explicitly teach “hide the back-haul wireless network access ID and the front-haul wireless network access ID” of the downlink wireless transmission interface.
	However Krishnaswamy discloses hide the back-haul wireless network access ID and the front-haul wireless network access ID of the downlink wireless transmission interface [see fig. 4: Step “402”, pg. 6, ¶62 lines 1-7, the ad hoc mobile service provider 106 disables the public service set by disabling the broadcast of the public SSID and association parameters].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “hide the back-haul wireless network access ID and the front-haul wireless network access ID” of the downlink wireless transmission interface as taught by Krishnaswamy in the combined system of Lu, Hencinski and Chen for distributing a portion of revenue to ad hoc service providers, thus providing an incentive for mobile subscribers to become ad hoc service providers [see Krishnaswamy pg. 3, ¶27 lines 8-11].

Regarding Claim 11,
	The combined system of Lu, Hencinski and Chen discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
	Lu further discloses wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] and the downlink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, a downlink interface “204”/ “206”] both are controlled by the processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, are executed by the one or more processors “305”];
	wherein the uplink wireless transmission interface [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-9, an uplink interface “203”/ “207”] is configured to directly establish a connection with the network [see fig. 1, pg. 3, ¶44 lines 1-7, is implemented to reach an external network or another network “101” such as wide area network (WAN), (i.e. the Internet) from the wireless mesh network];
	wherein when the uplink wireless transmission interface is disconnected from the network [see fig(s). 1, 2 & 15: Step “1504”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 17-21, once the second wireless connection has been successfully established, residue packets of existing sessions are still carried over the first wireless connection], the [see fig. 3, pg. 4, ¶56 lines 1-5, the one or more processors “305”] turn off the function of the downlink wireless transmission interface [see fig. 15: Step “1505”, pg. 10, ¶110 lines 22-23, terminates the first wireless connection with the first mesh cell via the first RF interface] allowing the second repeater to establish the back-haul connection [see fig(s). 1, 2 & 15: Step “1504”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 17-21, for new packets or new session of network traffic to be exchanged over the second wireless connection].
	Lu does not explicitly teach wherein the downlink wireless transmission interface is configured to “provide a back-haul wireless network access ID and a front-haul wireless network access ID”, “the back-haul wireless network access ID allows a second repeater to establish a back-haul connection” with the downlink wireless transmission interface, and “the front-haul wireless network access ID allows the user device to establish a front-haul connection” with the downlink wireless transmission interface;
	However Chen discloses wherein the downlink wireless transmission interface is configured to provide a back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)]  and a front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)], the back-haul [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] allows a second repeater to establish a back-haul connection [see fig. 14, pg. 5, ¶68 lines 10-18, a second link used for back-haul applications] with the downlink wireless transmission interface [see fig. 12, pg. 4, ¶66 lines 8-9, to establish a connection between an AP “1210” and a client “1205”], and the front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the first link used for front-haul applications] wireless network access ID [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s)] allows the user device to establish a front-haul [see fig. 14, pg. 5, ¶68 lines 10-18, the first link used for front-haul applications] connection with the downlink wireless transmission interface [see fig. 13, pg. 5, ¶67 lines 8-9, to establish a connection between a wireless extender “1310” and client “1305”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the downlink wireless transmission interface is configured to “provide a back-haul wireless network access ID and a front-haul wireless network access ID”, “the back-haul wireless network access ID allows a second repeater to establish a back-haul connection” with the downlink wireless transmission interface, and “the front-haul wireless network access ID allows the user device to establish a front-haul connection” with the downlink wireless transmission interface as taught by Chen in the combined system of Lu and Hencinski for achieving the advantage of multitasking and parallel processing [see Chen pg. 6, ¶80 lines 6-10].	
	Neither Lu, Hencinski nor Chen explicitly teach the processor “hides the back-haul wireless network access ID”.
	However Krishnaswamy discloses the processor hides the back-haul wireless network access ID [see fig. 4: Step “402”, pg. 6, ¶62 lines 1-7, the ad hoc mobile service provider 106 disables the public service set by disabling the broadcast of the public SSID and association parameters].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the processor “hides the back-haul wireless network access ID” of the downlink wireless transmission interface as taught by Krishnaswamy in the combined system of Lu, Hencinski and Chen for distributing a portion of revenue to ad hoc service providers, thus providing an incentive for mobile subscribers to become ad hoc service providers [see Krishnaswamy pg. 3, ¶27 lines 8-11].

Regarding Claim 13,
	The combined system of Lu, Hencinski and Chen discloses the repeater according to claim 1 [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”].
 	Lu further discloses wherein the repeater [see fig(s). 1 & 2, pg. 4, ¶51 lines 1-6, the Mesh Access Point “10x”/”20x”] further comprises:
	a wired network transmission interface [see pg. 2, ¶34 lines 14-15, Ethernet port or interface];
	wherein the repeater is connected to a network through the wired network transmission interface [see pg. 2, ¶34 lines 14-15, the AP is directly connected to existing routers, gateways, or AP through, for example, 10/100 Ethernet];
	wherein the processing unit [see fig. 3, pg. 4, ¶56 lines 1-5, the one or more processors “305”] is further configured to turn off the connection function of the downlink wireless transmission interface [see fig. 15: Step “1505”, pg. 10, ¶110 lines 22-23, terminates the first wireless connection with the first mesh cell via the first RF interface] when the connection between the repeater and the network is disconnected [see fig(s). 1, 2 & 15: Step “1504”, pg. 3, ¶44 lines 1-7; pg. 4, ¶51 lines 1-9; pg. 10, ¶110 lines 17-21, once the second wireless connection has been successfully established, and new packets or new session of network traffic are exchanged over the second wireless connection, while residue packets of existing sessions are still carried over the first wireless connection].
	Lu does not explicitly teach wherein the downlink wireless transmission interface is further configured to “provide a wireless network access ID” allowing another repeater to establish a back-haul connection.
	However Chen discloses wherein the downlink wireless transmission interface is further configured to provide a wireless network access ID allowing another repeater to establish a back-haul connection [see fig. 3, pg. 2, ¶35 lines 9-20, access identifier(s) or MAC address(es) between the wireless extender “305” and the gateway “310” are unknown… therefore the wireless extender “305” broadcasts a new  service set identifier (SSID)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the downlink wireless transmission interface is further configured to “provide a wireless network access ID” allowing another repeater to establish a back-haul connection as taught by Chen in the system of Lu and Hencinski for achieving the advantage of multitasking and parallel processing [see Chen pg. 6, ¶80 lines 6-10].	
	Neither Lu, Hencinski nor Chen explicitly teach wherein the processing unit is further configured to “hide the wireless network access ID for the back-haul connection”.
	However Krishnaswamy discloses wherein the processing unit is further configured to hide the wireless network access ID for the back-haul connection [see fig. 4: Step “402”, pg. 6, ¶62 lines 1-7, the ad hoc mobile service provider 106 disables the public service set by disabling the broadcast of the public SSID and association parameters].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the processor “hide the wireless network access ID for the back-haul connection” of the downlink wireless transmission interface as taught by Krishnaswamy in the combined system of Lu, Hencinski and Chen for distributing a portion of revenue to ad hoc service providers, thus providing an incentive for mobile subscribers to become ad hoc service providers [see Krishnaswamy pg. 3, ¶27 lines 8-11].


Allowable Subject Matter
Claim 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wang et al.” Pub. No.: (US 2012/0264369 A1); See fig. 5, pg. 5, ¶46 lines 1-5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469